Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of pairs of rollers”, “a plurality of roller drives” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT

	Authorization for this examiner’s amendment was given in an interview with Tyler Drye on 02/16/2021.
	The application has been amended as follows:
	Claim 13 is amended to:
	“A method for producing a hollow body having a drum-shaped circumferential wall, comprising: feeding the circumferential wall of the hollow body through at least one pair of rollers to form an internal profile on the circumferential wall, the at least one pair of rollers including a rotatably- supported internal profiling roller and a corresponding rotatably-supported external counter-pressure roller, wherein the at least one internal profiling roller circulates along a first surface on an internal side of the circumferential wall while applying pressure to the first surface to form the internal profile, the at least one external counter-pressure roller maintains direct contact with a second surface of the circumferential wall that is opposite to the internal side of the circumferential wall, and the at least one external counter-pressure roller rotates in a direction opposite to that of the internal profiling roller, such that the internal profile is formed on the circumferential wall in a non-cutting manner, and the internal profile is configured to reinforce the circumferential wall of the hollow body by forming a plurality of longitudinal ribs on the workpiece, each of the longitudinal ribs having a longest extent that extends along an axial direction of the circumferential wall; the at least one pair of rollers constitutes a plurality of pairs of rollers through which the workpiece is fed; the plurality of pairs of rollers comprising a 
	Claims 19 and 22 are cancelled.

Allowable Subject Matter
Claims 13-14, 16-18, 20-21, 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a method for producing a hollow body comprising:  "... the at least one pair of rollers constitutes a plurality of pairs of rollers through which the workpiece is fed; the plurality of pairs of rollers comprising a plurality of roller drives, wherein each internal profiling rollers among the plurality of pairs of rollers is provided with a respective roller drive among the plurality of roller drives.”…" as set forth in claim 13. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 13-14, 16-18, 20-21, 23 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725